IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RASHOD BROWN,                                : No. 12 WM 2020
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
PA BOARD OF PROBATION & PAROLE,              :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus under Nunc Pro Tunc” is

DENIED.